 
Exhibit 10.16
 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
 
Brian Baker
President & CEO
Dynatronics Corporation
7030 Park Center Dr.
Salt Lake City, Utah 84121
 
 
This document constitutes a formal Master Service Agreement (the “Agreement”)
between Dynatronics (“Customer”) and Millstone Medical Outsourcing, LLC
(“Millstone”). This Agreement will begin as of the date that this Agreement is
executed by both parties and shall remain in effect for an initial term of three
(3) years from that date and may be extended or terminated pursuant to the terms
of this Agreement.
 
The specific details of engineering, packaging, audit or other service
arrangements will be detailed in one or more Statements of Work, Quality
Agreements, and/or Master Batch Record, all of which are hereby incorporated by
reference into this Agreement. Pricing will be set forth in each applicable
Statement of Work.
 
 
Standard Terms and Conditions
 
1. 
Performance. Millstone will provide Customer with all services and work set
forth in the Statements of Work and/or Master Batch Record (the “Services”) by
and between the parties to this Agreement in consideration of the fees set forth
in each Statement of Work. From time to time, Customer may provide Millstone
with a Purchase Order (requesting the performance of Services and/or additional
services not otherwise set forth in a Statement of Work (any such additional
services shall be included in the definition of Services). This Agreement,
together with any duly-executed Quality Agreement, Statement(s) of Work, Master
Batch Record, Non-Disclosure Agreement and any Purchase Orders taken together
constitute this Agreement.
 
2.
Term and Termination. This Agreement shall commence as of the date that this
Agreement is executed by both parties (the “Effective Date”) and shall extend
for an initial period of three (3) years from the Effective Date and shall
thereafter automatically renew each year for successive one (1) year terms
unless terminated earlier in accordance with this Agreement; provided, however,
that the terms and conditions of this Agreement shall remain in effect beyond
the expiration of the current term or any termination pursuant to section
2(b)(iii) until the expiration of any Statements of Work or Purchase Orders
outstanding as of the date of termination and the full and complete payment by
Customer for Services provided thereunder. Any reference in this Agreement to
“term” shall refer to the current term whether it is the initial three (3) year
term or any renewal term.
 
a)
Either party may terminate this Agreement (i) upon not less than [***] days
written notice in the event the other party materially breaches its obligations
hereunder, unless such breach has been cured within such [***] day period, or
within a reasonably extended period if Customer has begun to cure the breach and
Millstone has agreed to an extended cure period, or (ii) upon written notice,
effective immediately, if the breach is causing continuing damage or loss to the
non-breaching party and such breach is incapable of cure. Failure to make timely
payment for the Services provided by Millstone hereunder shall constitute a
material breach of this Agreement.
 
 1

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
b)
Either party may terminate this Agreement by written notice if:
 
i.
the other party petitions for relief under any bankruptcy law or if any
bankruptcy petition should be filed against the other party and the same is not
discharged within thirty (30) days; the other party is the subject of an
involuntary petition in bankruptcy; a receiver is appointed for the business of
the other party; the other party makes an assignment for the benefit of
creditors; the other party is unable to pay its debts as they fall due; the
other party altogether ceases to do business;
 
ii.
total destruction of the premises where the Services are provided or partial
destruction of such premises if the partial destruction prohibits Millstone from
satisfactorily performing the Services; or
 
iii.
the terminating party provides at least [***] days prior written notice to the
other party. The terminating party may terminate with or without cause if such
termination is made pursuant to this Section 2(b)(iii).
 
c)
In the event either party exercises its right to termination for any reason
pursuant to this Agreement, Customer shall pay Millstone for the Services
performed up to the date of termination within thirty (30) business days of the
date of termination and for the amount of any Services provided after the date
of termination, as applicable, pursuant to Section 2(a) and in accordance with
the invoices pertaining to such Services.
 
d)
Any conditions of this Agreement which by their terms or nature extend beyond
the termination or cancellation of this Agreement shall remain in effect and
shall apply to the parties' respective successors and permitted assignees.
 
3.
Conflicts. In the event of an express conflict between a provision of this
Agreement, a Statement(s) of Work, and/or a Purchase Order, this Agreement shall
prevail over the Statement(s) of Work and the Statement(s) of Work shall prevail
over any Purchase Order. The terms of this Agreement shall prevail over the
terms of any Quality Agreement. In the event of an express conflict among
provisions of this Agreement and any other manner of subsequent agreement
between Customer and Millstone with respect to the subject matter hereof, the
terms of this Agreement, in the order set forth above in this Section 3, shall
prevail. Notwithstanding the foregoing, if any subsequent agreement, including,
without limitation, a Statement of Work or Purchase Order, expressly references
this Agreement and states that a specific term(s) or provision(s) of the
subsequent agreement shall prevail, then such specific term(s) or provision(s)
of the subsequent agreement shall prevail over the terms of this Agreement.
 
4.
Pricing and Billing.
 
As consideration for Millstone’s performance hereunder, Customer will pay to
Millstone all fees based upon pricing and billing terms and conditions for the
Services as set forth in the Statement(s) of Work or accompanying schedules or
attachments.
 
Millstone will provide Customer with a monthly or weekly invoice for all
Services performed during the particular period to which a particular invoice
applies. All periodic charges will be invoiced at the beginning of each month or
period. For validation services, Customer shall prepay fees for the writing of
documents. Execution and test fees will be invoiced when samples are sent out to
the third party test facilities. If test costs are greater than the estimate
provided, Millstone will pass through the difference to the Customer. Customer
will pay such invoices via EFT within thirty (30) days after receipt thereof.
With all past due amounts, interest shall accrue at a rate of [***] per annum.
 
 2

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
5.
Limitation of Liability/Customer’s Risk of Loss.
 
(a)
Limitation of Liability Generally and Customer’s Risk of Loss. Millstone’s
aggregate maximum liability to Customer with respect to any expense, damages,
loss, injury or liability of any kind or from any cause whatsoever, and
regardless of the form or cause of action shall not exceed Millstone’s net
service revenues actually collected by Millstone from Company in the six (6)
months immediately preceding the event giving rise to such liability. Millstone
shall be liable only for proven actual damages incurred as a direct result of
Millstone’s material breach of this Agreement, and not for any other reason
except Millstone’s gross negligence, willful misconduct. MILLSTONE SHALL NOT BE
LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR SPECIAL LOSSES
OR DAMAGES TO CUSTOMER, INCLUDING, WITHOUT LIMITATION, ANY LOSS OF PROFIT OR
LOSS OF USE EVEN IF MILLSTONE IS ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES. Customer may not exercise any right of set-off with respect to payments
due to Millstone. Customer acknowledges and agrees that all products, materials,
and any other Customer property shall remain owned by Customer at all times and
Customer shall be responsible for notifying its creditors, as applicable, and
for insuring products, implants, kits and any other Customer property while at
the Millstone facilities, in transit, or stored at off-site locations. AS SUCH,
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, CUSTOMER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT CUSTOMER ASSUMES THE RISK OF LOSS AND MILLSTONE
SHALL HAVE NO LIABILITY FOR LOSS OF OR DAMAGE TO ANY OR ALL CUSTOMER PROPERTY IN
MILLSTONE’S FACILITIES, IN TRANSIT, OR STORED OFF-SITE, FOR LOSS RESULTING FROM
ANY REASON, INCLUDING WITHOUT LIMITATION, LOSS RESULTING FROM FIRE OR OTHER
CASUALTY, FAILURE OF MILLSTONE’S ENVIRONMENTAL CONTROLS, OR ANY CAUSE REASONABLY
BEYOND THE CONTROL OF MILLSTONE (INCLUDING, WITHOUT LIMITATION, ACTS OF NATURE
AND CHANGES IN APPLICABLE LAWS OR REGULATIONS), EXCEPT THAT THIS PROVISION SHALL
NOT APPLY TO LOSS RESULTING FROM MILLSTONE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
(b)
Special Limitation of Liability for Shipment or Packaging Failure. Millstone
will process all shipments in accordance with client-approved documentation and
client-supplied shipment configuration validations when applicable. Millstone
will use best efforts to ensure product safety and integrity in preparing
product for shipment and ship product via the requested shipment method.
Millstone’s aggregate maximum liability to Customer with respect to any expense,
damages, loss, injury or liability to the extent caused by any negligence or
willful misconduct of a third party courier (e.g. Federal Express) shall not
exceed [***] per shipment, subject to the aggregate limit set forth in Section
5(a). Further, Millstone shall not be liable for damage to Customer’s products
other than (i) for proven actual losses and damages incurred as a direct result
of Millstone’s failure to comply with client-approved documentation and
client-supplied shipment configuration validations as set forth in any
Statements of Work or Quality Agreement, (ii) Millstone’s failure to comply with
packing and shipping industry standards, or (iii) Millstone’s gross negligence.
 
 3

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
(c)
No Liability for Adherence to Customer Instructions. Notwithstanding any
provision herein to the contrary, Millstone shall have no liability to Customer
for any claims, losses or expenses to the extent directly caused by Millstone’s
adherence to the instructions and/or procedures designated in writing by and
specific to Customer (whether set forth in a Statement of Work, Quality
Agreement or otherwise).
 
6.
Indemnity.
 
a)
Millstone agrees that it shall indemnify and hold harmless Customer, its
subsidiaries, affiliates, successors, assigns, officers, directors, managers,
agents and representatives, (collectively, "Customer Indemnified Parties") to
the fullest extent permitted by law, from and against all losses, liabilities,
damages, and expenses (including reasonable attorneys’ fees) incurred by
Customer Indemnified Parties in any third party claim, action, or lawsuit, to
the extent such losses, liabilities, damages, and expenses are finally
determined by a court of competent jurisdiction (or by specific reference in a
settlement of litigation consented to by Millstone) to have been directly caused
by Millstone’s breach of a material obligation of Millstone under this
Agreement, except to the extent that such losses, liabilities, damages, and
expenses resulted from Customer’s negligence or willful misconduct. If Customer
seeks indemnification hereunder from Millstone with respect to a third party
claim, Customer will notify Millstone as promptly as practicable and give
Millstone an opportunity to defend the claim. Customer will extend reasonable
cooperation in connection with such defense. If Millstone fails to defend the
claim within a reasonable time, Customer may assume the defense thereof, and
Millstone will repay Customer for all expenses incurred in connection with such
defense (including reasonable attorneys’ fees, settlement payments and payments
of judgments) until Millstone assumes such defense. The foregoing indemnity
obligations will extend only to the losses, costs or expenses actually suffered
by Customer, reduced by any offsetting funds or services received from any third
party including any insurer. Customer Indemnified Parties must approve any
resolution or course of action in a matter that could directly or indirectly
have any adverse effect on Customer Indemnified Parties or could serve as a
precedent for other matters. Millstone’s indemnification obligations shall be
subject to the terms and limitations set forth in Section 5 and Section 6(c).
 
b)
Customer agrees that it shall indemnify and hold harmless Millstone, its
subsidiaries, affiliates, successors, assigns, officers, directors, managers,
employees, agents and representatives (collectively, “Millstone Indemnified
Parties”), to the fullest extent permitted by law, from and against all losses,
liabilities, damages, and expenses incurred by Millstone Indemnified Parties in
any third party claim, action, or lawsuit, to the extent such losses,
liabilities, damages, and expenses are directly caused by (i) any breach of or
failure by Customer to perform any of its representations, warranties, covenants
or material obligations set forth in this Agreement, (ii) Customer’s property or
products violating a third party’s rights, including without limitation, a third
party’s intellectual property rights, (iii) Customer’s breach or violation of
any law, regulation, or ruling, or (iv) any act, error or omission (active or
passive) constituting negligence or willful misconduct by Customer or its
officers, directors, employees, agents, or affiliates. However, Customer has no
obligation to indemnify Millstone Indemnified Parties to the extent the
liability for which Millstone Indemnified Parties seek indemnification was
caused by the negligence or willful misconduct of any Millstone Indemnified
Parties. Customer will respond promptly to any matter described above, and
defend Millstone Indemnified Parties. Customer will reimburse Millstone
Indemnified Parties for all costs of defending the matter, including reasonable
attorneys’ fees, incurred by Millstone Indemnified Parties if Customer or
Customer’s insurer does not assume defense because of actual or potential
conflicts of interest. Millstone Indemnified Parties must approve any resolution
or course of action in a matter that could directly or indirectly have any
adverse effect on Millstone Indemnified Parties or could serve as a precedent
for other matters.
 
 4

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
c)
Notwithstanding anything herein to the contrary, Millstone shall have no
liability or obligation to indemnify any Customer Indemnified Parties for any
claims, losses or expenses arising out of Millstone’s acts or omissions, if such
acts or omissions are a result of Millstone’s adherence to the risk
characteristics and/or procedures designated or otherwise agreed to by Customer
in any Statements of Work, Quality Agreement, Purchase Order, Master Batch
Record and/or other valid agreement between Customer and Millstone.
 
7.
Insurance. Millstone shall, at its own cost and expense, maintain insurance in
form and coverage in accordance with industry standard business practices and
standards. Millstone shall furnish Customer with proof of such insurance upon
Customer’s reasonable request. Customer shall, at its own cost and expense,
maintain insurance in form and coverage in accordance with industry standard
business practices and standards, but in any event, with minimum liability
limits of [***]. Such coverage limit shall in no way limit Customer’s liability
to Millstone hereunder. As set forth in Section 5, Customer shall be responsible
for insuring all of Customer’s products, implants, kits and any other Customer
property while at Millstone facilities, in transit, or stored at off-site
locations. Customer shall provide certificate(s) of insurance to Millstone
evidencing compliance with the foregoing upon Millstone’s reasonable request.
Customer shall provide at least thirty (30) days’ written notice to Millstone of
any cancellation of any of Customer’s insurance policies relevant to coverage
for indemnification, risk of loss, or any other liability of Customer hereunder.
If either party neglects to maintain sufficient insurance, it shall be directly
responsible to the other for any losses arising hereunder. Customer shall not
require Millstone to include Customer as an “additional insured” or “loss payee”
on any Millstone insurance policy.
 
8.
Compliance with Laws. Each party hereto shall comply strictly with all
applicable federal, state and local laws, rules and regulations (collectively,
“Laws”) imposed by any governmental authority on any activity of either party
hereunder, and this Agreement is made subject to all such Laws in effect now or
in the future.
 
9.
Non-solicitation. During the term of this Agreement and for a period of one (1)
year thereafter, Customer shall not solicit, or use temporary services
contractors to solicit any employees or contractors of Millstone directly or
indirectly rendering services hereunder. In addition to its other remedies at
law and in equity, Millstone shall be entitled to seek injunctive relief to
enforce this provision or any other provision set forth in this Agreement.
 
10.
Proprietary Information; Confidentiality and Non-Disclosure. Millstone and
Customer agree to hold in confidence, any information which has been designated,
either in writing or verbally, by the disclosing party as confidential
information or is otherwise by its nature confidential or proprietary to the
disclosing party, including but not limited to financial and other business
information (“Proprietary Information”). Proprietary Information will be
maintained in confidence for the term of this Agreement and thereafter. All
Proprietary Information will be returned by the receiving party to the
disclosing party when it is no longer needed or upon the termination of this
Agreement, whichever comes first. Proprietary Information does not include (i)
information lawfully in the possession of the receiving party prior to the
disclosure by the disclosing party, (ii) information which becomes known to the
general public through no act or omission of the receiving party and (iii)
information which is lawfully disclosed to the receiving party by a third party.
Neither Millstone nor Customer shall use, reproduce, copy or disclose any of the
other party’s Proprietary Information, in whole or in part, without the written
consent of the other party, except that Proprietary Information of one party may
be used, reproduced, copied or disclosed to others by the other party on a
confidential basis when such use, reproduction, copy or disclosure is necessary
for the receiving party to perform Services, any Additional Services and/or any
other covenants or other obligations under this Agreement.
 
 5

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
11. 
Assignment; Subcontractors. Customer hereby consents to the assignment and
transfer of this Agreement by Millstone to any third party in connection with
the transfer of substantially all of Millstone’s assets, the sale of a majority
of Millstone’s outstanding membership or other ownership interests, or a merger
in which Millstone is not the surviving entity. No other assignment or transfer
of this Agreement shall occur without the prior written consent of the
non-transferring party. Millstone may use one or more subcontractors in the
performances of Services under this Agreement; provided, however, that Millstone
shall ensure that such subcontractors shall abide by and comply with the terms
of this Agreement, as applicable, and further provided that the use of such
subcontractors shall not relieve Millstone from any obligations hereunder and
Millstone shall be responsible for such subcontractors' performance.
 
12. Representations and Warranties.
 
a)
Millstone represents and warrants that all Services shall be performed in a
workmanlike manner and as may be further defined in the Statement(s) of Work, a
Purchase Order, the Master Batch Record and/or Quality Agreement. Millstone
shall maintain the premises where the Services are provided in a neat, clean and
orderly manner.
 
b)
Except as provided in Section 13(a) above, Millstone makes no representations or
warranties to Customer, express or implied, including without limitation implied
warranties of result, infringement, merchantability or fitness for a particular
purpose, design or use, or implied warranties arising from course of dealing,
usage and trade or course of performance.
 
c)
Customer represents and warrants to Millstone that all incoming shipments of
Customer products to Millstone have been adequately decontaminated prior to
shipment to Millstone, per federal regulatory requirements. Customer represents
and warrants that all goods shipped from Customer facilities to Millstone are
free of blood borne pathogens and other harmful contaminants prior to forwarding
to Millstone.
 
d)
Customer represents and warrants that the products, materials, and other
Customer property, provided to Millstone in connection with performance of the
Services, including, without limitation, the design or operation of such
products, materials, and other Customer property, do not infringe upon,
misappropriate or otherwise violate any right of any third party, including, but
not limited to, intellectual property rights of a third party.
 
e)
Customer represents and warrants that it is in compliance with the insurance
coverage requirements set forth in Section 7.
 
f)
Customer acknowledges and agrees that this Agreement applies only to the
processing of Customer products; no other Customer company, division or
affiliate of Customer is covered except as may be set forth in Section 6 or
except as otherwise permitted under this Agreement.
 
13. Invalid Provisions. If any provision of this Agreement is held to be
unenforceable, the unenforceable provision shall be construed as nearly as
possible to reflect the original intent of the parties and the remaining
provisions shall remain in full force and effect.
 
14.
No Third Party Reliance. Except as otherwise expressly set forth herein, the
terms and conditions set forth in this Agreement are not intended for, nor shall
they be for the benefit of or enforceable by, any person or entity that is not a
party to this Agreement.
 
 6

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
15.
Governing Law; Disputes; Venue. This Agreement will be subject to the laws of
the Commonwealth of Massachusetts without regard to its choice of law
principles. Any and all disputes arising hereunder shall be resolved by binding
arbitration before a single arbitrator in Boston, Massachusetts in accordance
with the rules of the American Arbitration Association. Each party hereby
consents to the selection of such exclusive venue. The costs of such arbitrator
shall be paid one-half by Millstone and one-half by Customer, unless the
arbitrator imposes an alternative arrangement. The ruling of such arbitrator
shall be final, binding and not subject to appeal. The arbitrator shall have the
authority to order the reimbursement of legal fees and expenses in connection
with its ruling.
 
16.
Entire Agreement; Counterparts; Amendments. This Agreement, together with its
applicable attachments and exhibits, constitutes one and the same legally
binding instrument and the entire agreement between the parties with respect to
its subject matter and supersedes all prior offers, contracts, agreements,
representations, and understandings made to or with Customer, whether oral or
written, relating to the subject matter hereof. All amendments to this Agreement
shall be in writing and signed by authorized representatives of the parties. The
Agreement may be executed in counterparts and each such counterpart shall
constitute a single agreement. Executed signature pages transmitted by facsimile
or electronically shall be deemed original signatures.
 
17.
Independent Contractors. All parties shall be independent contractors,
maintaining complete control over their respective personnel and operations.
Nothing herein shall be deemed to constitute any party to be the partner of the
other, or to constitute either the agent or legal representative of the other,
or to create any fiduciary relationship between them.
 
18.
Notices. Any notice, proposal or communication required or permitted to be given
hereunder shall be given in writing and shall be delivered (i) in person, (ii)
by registered mail, postage prepaid, return receipt requested, or (iii) by
facsimile, addressed as follows:
 
To Millstone:
580 Commerce Drive
Fall River, MA 02720
Fax: 508-679-8414
Attn: Karl Neuberger
 
To Customer:
7030 Park City Dr.
Salt Lake City, Utah 84121
Attn: Brian Baker
 
19.
Force Majeure. If because of force majeure, Millstone is unable to carry out any
of its obligations under this Agreement and if Millstone promptly notifies
Customer in writing, expressly claiming such force majeure, Millstone’s
obligations under the Contract shall be suspended to the extent made necessary
by such force majeure. All costs of Customer incurred during a force majeure
suspension of the Agreement, including but not limited to the value of the
product and all costs concerning the manufacture and delivery of the product,
shall be solely at Customer’s expense, and Millstone disclaims all liability for
any costs incurred by Customer. As used herein, “force majeure” means any cause
reasonably beyond the control and without fault or negligence of Millstone,
including but not limited to fire, flood, lightening, explosion, war, strike,
embargo, labor dispute, government requirement, power outage, civil or military
authority, act of god or nature, inability to secure materials or transportation
facilities, act or omission of carriers or suppliers, acts or failures to act of
any governmental authority, or any other causes beyond Millstone’s reasonable
control whether or not similar to the foregoing, which wholly or substantially
prevents the packing, transportation, loading, unloading, delivery, or storing
of the product.
 
 7

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.  

 
20.
Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, reach of or
default under any provision of this Agreement shall be in writing, and unless
such written waiver otherwise specifically stipulates, shall not be construed
as, or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement.
 
21.
Non-Exclusive Agreement. Nothing in this Agreement shall prohibit Millstone from
performing like or similar services for any other person or entity.
 
22.
Headings. Section headings in this Agreement included only as a matter of
convenience for reference only and shall not be given any effect in construing
this Agreement.
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective duly authorized
representatives.
 
 
 
Accepted and Agreed to:
 
 
Dynatronics Corporation 
 
 
Millstone Medical Outsourcing, LLC 
By:
/s/ Brian Baker
 
By:
/s/ Karl Neuberger
Name:
Brian Baker
 
Name:
Karl Neuberger
Title:
President & CEO
 
Title:
Chief Executive Officer
Date: 
July 8, 2020 
 
Date: 
July 8, 2020  

 
 
  8
